Ed. P. MoPaddin, Justice (Dissenting). I am now compelled to dissent twice in tbe same case. On January 22nd, 1951 tbe Supreme Court delivered an opinion in which it reversed the trial court. Tbe basis of tbe Supreme Court’s opinion was, that there bad been an accord and satisfaction between tbe Denemarks and Mooney when, on January 9, 1949, Mr. Denemark bad paid tbe $19,737.05. Three Justices (tbe Chief Justice, Justice George Rose Smith, and myself) dissented, because we could not find, in the evidence, sufficient facts to substantiate tbe “accord and satisfaction” theory. To tbe majority opinion of January 22nd, 1951 Mooney filed a petition for rehearing, showing the absence of the essentials of “accord and satisfaction.” The petition for rehearing remained under submission until April 2nd, 1951, when the majority delivered the present opinion to which there is a dissent by the same three Justices— i. e. the Chief Justice, Justice George Bose Smith, and myself. The only real difference between the majority opinion of January 22nd and the majority opinion of April 2nd, is a deletion, in the latter opinion, of all reference to “the accord and satisfaction.” No other legal principle is substituted for such deletion, so that now the majority has reversed the Chancery decree and has stated no legal principle for so doing. Specifically, near the end of the present (April 2nd, 1951) opinion there is a paragraph reading: “After McBae’s letter to Kotnour on December 12th, Denemark had every right to believe that the structures were going to cost not over $42,936.33, which is 10% more than $39,033.03, with the additional sum of whatever the half-bath in the two-story house, the four-car garage, and the second story consisting of one room addition to the bunkhouse would cost. Only six days after he had received a bill for $38,984.87 Denemark received another bill under date of January 5th for $54,737.05.” Every word of the April 2nd opinion, from the beginning down to the above quoted paragraph, is exactly the same as in the opinion of January 22nd, 1951 and contains all the statement of facts. On such statement of facts the majority, on January 22nd, decided there was an “accord and satisfaction.” But when convinced on rehearing, as it evidently was, that the stated facts did not contain the essentials of accord and satisfaction, the majority has, in lieu of such theory, substituted the four concluding paragraphs of the present opinion, in one of which paragraphs this language appears: “When everything is taken into consideration the project cost the appellants $54,737.05 paid to appellee, $4,000 for roofing, and $5,652.23 to correct defects, making a total of $64,389.28. The record does not justify a finding in favor of appellees for any sum in addition to the amount heretofore received; neither do we hold that the appellants should recover any sum from appellees. Thus, the project will then have cost appellants the aforesaid approximate sum of $64,389.28.” The language last quoted is the only language in the opinion that attempts to give any reason for reversing the Chancery decree; and that language merely says that $64,389.28 was enough for the Denemarks to have to pay for what they received. I submit that no Chancery decree should be reversed until and unless the reviewing Court is able to point out some express basis in law oy in fact for such reversal. In this case the Chancellor spent several days, seeing witnesses and hearing evidence, and reached a definite conclusion : yet this Court is reversing the Chancery decree upon the mere ipse dixit that the appellant should not prevail. I am thoroughly familiar with the rule that the Arkansas Supreme Court is not required to deliver written opinions. Such has been the law since Vaughn v. Harp, 49 Ark. 160, 4 S. W. 751. But when the Court does deliver a written opinion, it should state the applicable rules of law and pertinent reasons for the Court’s conclusion : this, because when a written opinion is delivered it becomes a guide for future cases. As is clearly stated in 15 C. J. 968: “It has been considered, however, that even though an opinion is not required by statute, one should be written where the case involves the application of an old principle. . . . ” Such is the situation here. The trial court is being reversed and yet the majority has been unwilling to assign any reason for such reversal, except that $64,389.28 is enough money for appellants to pay. It is my view that the decree of the Chancery Court should not be reversed unless and until either (1) a legal principle can be stated to sustain the majority view or (2) a mistake of fact can be demonstrated in the Chan-eery decree. The majority opinion in the case at bar does neither of these. Therefore, I respectfully dissent from the reversal.